—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 12, 1997, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because she was not totally unemployed.
Claimant was employed as a secretary at a construction company owned by her husband, who was also the sole shareholder, officer and director. Claimant wrote most of the corporation’s checks, answered the telephone and ran errands. The business was seasonal and claimant maintains she was laid off in February 1993. Claimant thereafter collected both regular and emergency unemployment insurance compensation for the period from February 22, 1993 through January 23, *6811994. The Unemployment Insurance Appeal Board ruled that, during the period claimant received benefits, she continued to perform regular services for her husband’s business and was not totally unemployed. Claimant was also charged with a recoverable overpayment based on the Board’s finding that claimant made willful false statements to obtain benefits.
Substantial evidence supports the Board’s assessment of claimant’s credibility and the inferences drawn from the evidence presented (see, Matter of Falco [Sweeney], 246 AD2d 711) as well as its finding of willful misrepresentation (see, Labor Law § 594; Matter of Tenore [Sweeney], 244 AD2d 749; Matter of Silverstein [Sweeney], 236 AD2d 757, 758). Claimant’s remaining arguments, including her assertion that the Board improperly relied upon certain documents in the record, have been examined and found to be unpersuasive.
Cardona, P. J., Her cure, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the decision is aifirmed, without costs.